DETAILED ACTION
1.       Applicant's election with traverse of Group I, claims 1-10 in the reply filed 11/11/2022 is acknowledged.  The traversal is on the grounds that there would be no serious search burden. This argument is not found persuasive because the inventions require a different field of search which would employ different search queries and prior art applicable to one invention would likely be applicable to another because Group I is the product and is not limited to methods of making the product thus prior art need not focus on methods of preparation of the cosmetic product.  Additionally, the inventions have a quired a separate statues in the art in view of their different classification. 
The requirement is still deemed proper and is therefore made FINAL.
Applicants election of the species aluminum zirconium tetrachlorohydrex glycine, cyclopentasiloxane and PPG-14 butyl ether and a soft solid gel or stick is acknowledged.
Claims 11-19 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/11/2022.

INFORMATION DISCLOSURE STATEMENT
2. 	No Information Disclosure Statement has been submitted for review.




OBJECTIONS
3.	Claims 2, 3, 5, 7 and 10 are objected to because of the following informalities:  
Claim 2 is missing the word “and” after the term powder in line 2. 
Claim 3 recites combination of twice. Once in line 2 and then the last line. 
Claim 5 recites Myristate and it should not be capitalized. Claim 5 is also missing the word “are” after the term emollients in line 2. 
The hydrogenated castor oil in claim 7 should not be capitalized. 
Claim 10 is missing the word “is” after the term composition. 
Appropriate correction is required.

Claim Rejections- 35 USC § 112 
4.            The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “further comprising a structural/viscosity composition comprising one or more of a stearyl alcohol, hydrogenated castor oil, PEG-8 distearate or combinations thereof” and the recitation of a structural/viscosity composition is confusing if a separate composition is in addition to the composition of claim 1 or if just the ingredients of claim 7 are recited as one or more to be included in the composition of claim 1. The recitation of “composition” renders the claim confusing. It is suggested to amend the claim to recite “The antiperspirant composition according to claim 2, further comprising a structural/viscosity agent comprising one or more of: stearyl alcohol, hydrogenated castor oil, PEG-8 distearate, or combinations thereof.”
Claim 9  contains the trademark/trade names  Tegosoft PBE, Cetiol CC, Cutina HR Powder, and Hallstar PEG 400 DS, and where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.

Claim Rejections- 35 USC § 103 
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Swaile et al. (US 20210308492) in view of Plescia et al. (WO 2020/252203),  Patel et al. (EP 1287813 ),  Peterson et al. (US Patent 5,780,020), Coco-Caprylate/Caprate and “Smooth closer:The latest in silicones and silicone alternatives”. 
Swaile et al. (US 20210308492) (hereinafter Swaile et al.) disclose antiperspirant compositions containing cyclopentasiloxane, aluminum zirconium trichlorohydrex glycine (antiperspirant), Peg-14 butyl ether (nonvolatile emollient), hydrogenated castor oil (structurant) and fragrance (see whole reference and para 0098). Swaile discloses that the compositions can include silicas as solid structurants (para 0059). The antiperspirant and deodorant composition may be solid stick or soft solid forms (para 0001). While the table in para 0098 disclose 14 % antiperspirant, Swaile et al. disclose the antiperspirant active can be included in concentrations from 0.5 % to 60 % by weight of the composition (para 0036) and thus disclose overlapping ranges with the claimed 18-22 % aluminum salt of claim 2. Swaile et al. disclose non-volatile organic emollient oils may be included that are selected from Cetiol CC. “Smooth closer:The latest in silicones and silicone alternatives” (hereinafter silicone alternative reference) disclose Cetiol CC is emollient is a dry emollient with good pH stability and perfume and propellant solubility making it suitable for antiperspirant applications. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to select Cetiol CC for use as the non-volatile organic emollient oil in Swaile. One would have been motivated to do so because it is a dry emollient with  good pH stability and perfume and propellant solubility. 
Swaile et al. does not disclose the emollient is at least one of coconut alkanes and coco-caprylate/caprate or root extract comprising maranta arundinacea root extract. 
Plescia et al. (WO 2020/252203) (hereinafter Plescia et al.) disclose deodorant compositions where the dermatologically acceptable carrier can be maranta arundinacea (arrowroot) root powder  (title and abstract, bottom paragraph of page marked 7). The carrier can comprise emollients that include coconut alkane and coco-caprylate/caprate (page 8, lines 14-19 and claims 37 and  71). The antiperspirant may be aluminum zirconium tetrachlorohydrex glycine complex ( page 10 lines 5-19). The dermatologically acceptable carrier refers to an agent that is useful in preparing topical solid, semi-solid or liquid formulations ( page 42 lines 3-14). The emollients to soften or smooth skin include coconut alkane, coco-caprylate/caprate and can be present from about 0.1 % to about 50 % of the composition ( page 44, lines 20-30 and page 45, lines 28-30). In some embodiments, a dermatologically acceptable carrier comprises one or more matrix agent and a matrix agent includes an inactive ingredient and/or vehicle, e.g., medium for conveying the active ingredient. It can include an inert and/or inactive agent such as bulking agent, viscosity modifier, and/or solvent. In some embodiments the matrix agent can absorb wetness and examples of matrix agents include maranta arundinacea (arrowroot) root powder and silica (page 49 lines 4-14). These matrix agents are present form about 5-95 % the composition (page 49 lines 15-30). In some embodiments the carrier can comprise maranta arundinacea (arrowroot) root powder, ethylhexyl glycerin, and silica (page 50 lines 23-30). Patel et al. (EP 1287813 ) (hereinafter Patel et al.) disclose that coco-caprylate/caprate acts as a skin conditioner and emollient and the Coco-Caprylate/Caprate reference disclose that it is an emollient ester that leaves a silky finish on skin and increases the hydrating power of the formula thus it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to select the emollient coco-caprylate/caprate for use in Swaile et al. One would have been motivated to do so for the stated benefits of increasing the hydration of the formula and leaving a silky finish. These emollients are used to soften and/or smooth the skin.
Plescia et al. disclose inclusion of arundinacea (arrowroot) root powder as inert active that can absorb wetness and disclose in overlapping amounts of 5-95%.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention  to further include arundinacea (arrowroot) root powder in the compositions of Swaile. One would have been motivated to do so in order to absorb wetness. 
Swaile et al. does not disclose activated charcoal. 
Peterson et al. (US Patent 5,780,020) (hereinafter Peterson et al.) disclose odor absorbing compositions which may contain antiperspirants and safe for use which may contain an additional odor controlling agent such as activated charcoal (abstract). Adjunct odor controlling agents include carbon odor-controlling agents (e.g., activated charcoal) and present at levels from about 0.1-25 % by weight of the composition (col. 4, lines 48-67 and claim 12 and col. 4, lines 63-65). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include activated charcoal in 0.1-25 % in the antiperspirant composition of Swaile. One would have been motivated to do so as it is a suitable odor-controlling agent. 



6.	Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Swaile et al. (US 20210308492) in view of Plescia et al. (WO 2020/252203),  Patel et al. (EP 1287813 ),  Peterson et al. (US Patent 5,780,020), Coco-Caprylate/Caprate and “Smooth closer:The latest in silicones and silicone alternatives”   as applied to claims  1-7 and 9-10 above, and further in view of Dr. Leschke et al. “A Multifunctional Ingredient for Leave on Cosmetics”. 
Swaile et al. has been discussed supra and disclose inclusion of antimicrobials but does not disclose ethylhexylglycerin. Dr. Leschke et al. “A Multifunctional Ingredient for Leave on Cosmetics” disclose that ethylhexylglycerin is used for its deodorizing properties and reliably inhibits the growth and multiplication of odor-causing bacteria, while at the same time not affecting the beneficial skin flora (see conclusion). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the antibacterial agent of Swaile et al. be ethylhexylglycerin. One would have been motivated to do so as it has excellent deodorizing properties without strongly influencing the natural skin flora. 

CORRESPONDENCE
7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615